DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a patch cord comprising, among other things, first and second connector tops which are disposed between the first and second LED modules and the first and second module protection housings and detachably coupled to one sides of the first and second connector bottoms or
wherein the identification inspector includes: electrical connection elastic terminal parts which are provided on the inspector main body and elastically electrically connectable to the first and second connectors.
 The closest relevant prior art of record, Scherer et al. (U.S. PG Pub. # 2018/0284364 A1), teaches the identification inspector (button 320) as a single unit covering a single light and electrical connection elastic terminal parts as claimed as the identification inspector is just a button housing.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al. (U.S. PG Pub. # 2018/0284364 A1).
In Re claim 1, ‘364 teaches a patch cord identification inspection system comprising: a patch cord having first (either of the dual connectors shown in fig. 10, par. 0051) and second connectors (par. 0051 teaches that the configuration is identical to that of previous embodiments thus there are connectors at both ends, par. 0038) which are coupled to both end parts of an optical fiber cable (52a) and are detachably connected to predetermined electronic devices (pcb and power, par. 0051, fig. 7) and in which first and second lights within buttons are respectively embedded (since same operation as other embodiments, figs. 4 and 8, par. 0051); and an identification inspector (the button of which houses the light) selectively slidably (slides when pressed with respect to the body of 300 as this is how a button operates) and detachably coupled (by any means including destroying the enclosure of 300 to detach the button as a means of detaching is not claimed) to any one of the first and second connectors and configured to identify and inspect electrical connection states of the first and second connectors on the basis of lighting states of the first and second LED modules (par. 0041 and 0042 as par. 0051 teaches that the operation of the fiber is the same as that of the previous embodiments).

‘364 is expressly silent to the lighted button being an LED module.

However, par. 0038 teaches that a suitable light is an LED. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an LED module as the light within the button on each end of the cable as LED modules are compact and readily available thereby being a cost efficient and space saving choice of light for the buttons as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874